Citation Nr: 1541296	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service connected disabilities. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service connected disabilities.

3.  Entitlement to an initial disability evaluation for hemorrhoids in excess of 10 percent from August 27, 2008.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, during the pendency of the appeal, a May 2015 Rating Decision granted service connection for a lumbar strain and mastocytosis, claimed as a stomach and intestinal condition, which are considered full grants of the benefits sought on appeal, and therefore are no longer on appeal.
 
In January 2015, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Bilateral knee disabilities were not shown in service, knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any current knee disorder is related to service or is due to or aggravated by a service connected disability.

2.  The evidence does not reflect that the Veteran's hemorrhoids are persistently bleeding with secondary anemia or result in fissures.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disorders have not been met.  38. U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for an initial disability rating for hemorrhoids in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, while the Veteran originally requested a hearing, he withdrew his request for a hearing in December 2014, and has not since requested a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In his October 2008 claim, the Veteran asserted that he has bilateral knee arthritis due to his active service.  In July 2009, he alleged that his bilateral knee disorders were due to his service connected left ankle disorder.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for knee disorders during his service.  In addition, he denied having any knee symptoms or arthritis in June 1979, May 1981, and March 1982.

After the Veteran's separation from service, the medical records show that he denied having any joint pain or arthritis in August 2008, October 2008, November 2008, December 2008, February 2009, March 2009, and April 2009.  

The Veteran was afforded a VA examination for his knees in March 2010.  He reported that he injured his left knee in service playing football, which the examiner noted was not documented in the Veteran's STRs.  He reported he injured his right knee in January 2010 while he was walking.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's current bilateral knee disorders were not related to the Veteran's service connected left ankle disability, adding that there was nothing in the orthopedic literature that would suggest that the current knee condition of chondromalacia, or the twisting injury sustained to the right knee, were related to the left ankle sprain.  Rather, the examiner suggested that any abnormalities of the Veteran's knees were related to aging, attrition, and a chronic pain condition.

The Veteran was afforded another VA examination in March 2015.  He reported his right knee pain started in 2011 after his dog jumped on him.  He also reported tibial stress fracture at the knee while working in landscaping in 2010.  The examiner noted that the Veteran did not have a left knee diagnosis as he had no internal symptoms of a left knee condition.  The examiner opined that it was less likely as not that the Veteran's right knee disorder was caused by or the result of active service as the STRs contained no indication of any medical treatment for either knee and there was no medical evidence of a knee condition during the year following service.  The examiner also opined that it was less likely as not that the Veteran's right knee disorder was caused by, aggravated by, or the result of the Veteran's service connected lumbar spine disability or service connected left ankle disability.  The examiner noted that there was no medical authority or literature that supported the contention that the Veteran's service connected disabilities could cause or aggravate the Veteran's right knee disorder.  The examiner felt that the likely etiology of the Veteran's right knee pain was the stress fracture he experienced in 2010.

The Veteran has not submitted any medical evidence supporting his contention that his bilateral knee disorders are due to or the result of his service or caused by or aggravated by his service connected disabilities.  VA obtained two medical opinions in an effort to support the Veteran in establishing his claim.  The March 2015 VA examiner opined that the Veteran did not have a left knee disorder and his right knee disorder was less likely than not incurred in or caused by the Veteran's active service and was less likely than not caused by, aggravated by, or due to the Veteran's service connected disabilities.  The Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his bilateral knee disorders were either incurred in or due to his service or that his bilateral knee disorders were due to or aggravated by his service connected disabilities.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his bilateral knee disorders were due to his active service or due to his service connected disabilities.  He is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification either to diagnose a knee disability or to relate it to any in-service injury.  Id. 

While the Veteran has asserted that he injured his right knee playing football in service, the Board notes that no knee problems were noted at separation, and a chronic knee disability was not diagnosed within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous knee symptomatology since service.
 
The record contains no evidence of treatment for any knee symptoms in service, the medical evidence does not document any knee treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for his bilateral knee disorders.  The record does not show that the Veteran's knee symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his bilateral knee disorders.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Board has found that the Veteran's report of in-service knee injury and subsequent knee disorders lacks sufficient credibility to establish any in-service injury, and the Veteran's August 2008, October 2008, November 2008, December 2008, February 2009, March 2009, and April 2009 denials of any joint pain or arthritis serves to sever any continuity from service.  

Accordingly, the criteria for service connection have not been met for bilateral knee disorders.  That is, the evidence does not show that a chronic knee disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that bilateral knee disorders have existed continuously since service.  Therefore, the claims are denied. 

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed for service connection for hemorrhoids in October 2008, which was granted in a June 2009 rating decision with a noncompensable rate assigned as of August 27, 2008.  In a January 2014 rating decision, the Veteran was granted an increased disability rating of 10 percent effective May 28, 2013.  In a May 2015 rating decision, the increased rating of 10 percent was assigned as of the date of the Veteran's claim.

Diagnostic Code 7336 evaluates hemorrhoids, external or internal.  A 10 percent rating is assigned when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran's treatment records show that by February 2009, his hemorrhoids were healed without any active irritation and he had no internal hemorrhoids.  In June 2009, conservative treatment had reduced the size of his hemorrhoids and they were no longer bleeding.

The Veteran was afforded a VA examination for his hemorrhoids in March 2010.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  On examination, the Veteran had two small external hemorrhoids with no evidence of active bleeding or rectal prolapse.  The examiner felt that the Veteran's hemorrhoids had a mild impact on his ability to function in a work environment.

The Veteran was afforded another VA examination in June 2013.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner noted that the Veteran had large external hemorrhoids but that he did not have persistent bleeding or fissures.  The examiner felt that the Veteran's hemorrhoids had no impact on the Veteran's ability to work.

At a VA examination in 2015, the examiner concluded that the Veteran had not experienced anemia.

VA examination reports and VA treatment records have been reviewed, but as described neither shows either fissures or anemia as the result of the Veteran's service connected hemorrhoids.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's hemorrhoids as they are not shown to persistently bleed or cause fissures.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's hemorrhoids is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected hemorrhoids is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran clearly experiences hemorrhoid symptoms.  However, the schedular rating criteria specifically direct VA to consider the hemorrhoidal symptoms, such as size and bleeding in determining the assigned schedular rating.  Moreover, there is simply no allegation that the Veteran's service connected hemorrhoids are unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his hemorrhoids.  Thus, the Board finds that Rice is inapplicable 


ORDER

Service connection for a left knee disability, to include as secondary to a service connected disability, is denied.

Service connection for a right knee disability, to include as secondary to a service connected disability, is denied.

An initial disability evaluation for hemorrhoids in excess of 10 percent is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


